         Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.790 Page 1 of 7



         1    COOLEY LLP
              Steven M. Strauss (99153) (sms@cooley.com)
         2    Erin C. Trenda (277155) (etrenda@cooley.com)
              Alexander R. Miller (294474) (amiller@cooley.com)
         3    4401 Eastgate Mall
              San Diego, CA 92121
         4    Telephone: (858) 550-6000
              Facsimile: (858) 550-6420
         5
              Jeffrey Karr (186372) (jkarr@cooley.com)
         6    3175 Hanover Street
              Palo Alto, CA 94304
         7    Telephone: (650) 843-5000
              Facsimile: (650) 849-7400
         8
              Attorneys for Plaintiff
         9    Javo Beverage Co., Inc.
         10
                                      UNITED STATES DISTRICT COURT
         11
                                    SOUTHERN DISTRICT OF CALIFORNIA
         12
         13
              JAVO BEVERAGE CO., INC.,               Case No. 19-cv-1859 CAB WVG
         14
                                                         DECLARATION OF GERRY ANDERSON
         15                     Plaintiff,               ISO JAVO’S MOTION FOR PRELIMINARY
                                                         INJUNCTION
         16   v.
                                                         HIGHLY CONFIDENTIAL
         17   CALIFORNIA EXTRACTION
              VENTURES, INC. AND STEPHEN                 Date: December 19, 2019
         18   COREY,                                     Ctrm.: 4C (4th Floor)
                                                         Judge: Hon. Cathy Ann Bencivengo
         19                     Defendants.
                                                         Complaint Filed: September 26, 2019
         20                                              Trial Date:      TBD
         21                                          [REDACTED - FILED UNDER SEAL]
         22
         23
         24
         25
         26
         27
         28
  COO                                                                DECLARATION OF G. ANDERSON ISO
ATTORN
   SAN
              HIGHLY CONFIDENTIAL                   1.             JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                        CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.791 Page 2 of 7



         1           I, Gerry Anderson, declare as follows:
         2           1.     I am the Chief Financial Officer for Plaintiff Javo Beverage Co., Inc.
         3    (“Javo”). I originally joined Javo as a consultant in January 2014, and became CFO on
         4    April 1, 2014. I submit this declaration in support of Javo’s Motion for Preliminary
         5    Injunction. I have personal knowledge of the matters set forth in this declaration and
         6    could and would testify competently thereto.
         7           2.     Javo is an extractor of coffee, teas, and botanicals in Vista, California,
         8    where our corporate offices and original extraction facility are located. We also have a
         9    second manufacturing facility in Indianapolis, Indiana, that we opened in 2018. Javo
         10   has always used a cold extraction process, but our product offerings have evolved over
         11   time. Javo’s original base of business was bag-in-a-box coffee extract for hot coffee
         12   and iced latte dispensed applications. The significant growth vehicle for Javo over the
         13   last few years has been extractions for cold brew coffee, tea and botanical beverages.
         14          3.     From an early stage, Javo elected to rely on trade secret protection to
         15   protect its proprietary processes. I am aware that this decision was made by prior
         16   management, after they concluded patent protection would have required disclosing
         17   Javo’s confidential processes and would have been challenging to enforce given the
         18   difficulty in determining if an end product was manufactured using a process that
         19   infringed on Javo’s process. During my tenure at Javo, the decision to continue to rely
         20   on trade secret protection was discussed and reaffirmed by both management and the
         21   board of directors for these same reasons.
         22          4.     One of Javo’s primary means of protecting its trade secrets and other
         23   confidential information has been to have the company’s employees and contractors
         24   execute strict confidentiality agreements and invention assignment agreements in favor
         25   of the company.
         26          5.     A true and correct copy of the Employment Agreement (“EA”) and
         27   Employee Confidentiality and Invention Assignment Agreement (“CIAA”) that
         28   Stephen Corey (“Corey”) signed on December 5, 2001, as well as the release that Corey
  COO                                                                  DECLARATION OF G. ANDERSON ISO
ATTORN
   SAN
              HIGHLY CONFIDENTIAL                       2.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                          CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.792 Page 3 of 7



         1    signed following his termination on December 12, 2011, was previously filed by Javo
         2    in this case at Doc. No. 1-2.
         3           6.     Corey was an employee of Javo and its predecessor entities from inception
         4    around 1993 until August 2011. It was always my understanding that Corey’s departure
         5    from Javo occurred in connection with the bankruptcy restructuring and was not
         6    contentious. Based on my review of Javo business records, I have confirmed that after
         7    Corey’s termination, Javo paid Corey a one-year severance of                     under the EA.
         8    In addition to the release that Corey signed under the EA, Corey never raised any claims
         9    against Javo during the bankruptcy process.
         10          7.     After the bankruptcy in 2011, Javo emerged as a privately-held company.
         11   Javo’s current ownership is comprised primarily of two private holding companies,
         12   Coffee Holdings LLC and Coffee Holdings Add-On, LLC, which are affiliates of the
         13   private equity firm Falconhead Capital, as well as six minority shareholders that hold
         14   1.1% of the outstanding common shares.
         15          8.     Over the past five years, Javo has                       its business. During the
         16   initial three years following Javo’s exit from bankruptcy, it rebuilt customer
         17   relationships with its original business base, resulting in organic growth in the range of
         18                    Once cold brew coffee became popular in 2016 and 2017, Javo’s growth
         19   skyrocketed and our production volumes                             . Javo was well-positioned
         20   for the cold brew boom because Javo’s proprietary extraction process yields an
         21   authentic cold brew flavor at high levels of concentration—attributes that are
         22   unmatched by other coffee extractors.
         23          9.     For example, after the 2011 bankruptcy, Javo’s annual production volume
         24   hovered around                                     of       extract, with annual net revenue
         25   of between                          . In 2015, Javo won a major account and as its extraction
         26   volumes grew, net revenue increased to                             .     With the cold brew
         27   phenomenon, Javo’s production volumes skyrocketed and its annual revenue jumped
         28   from                  in 2016, to                   in 2017, and                 in 2018. This
  COO                                                                       DECLARATION OF G. ANDERSON ISO
ATTORN
   SAN
              HIGHLY CONFIDENTIAL                           3.            JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                               CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.793 Page 4 of 7



         1    past year, Javo produced roughly                                of extract and generated
         2    approximately                           .
         3             10.   In response to this growth, Javo opened its second production facility in
         4    Indianapolis in 2018. The second facility serves three purposes: (1) increasing capacity
         5    to meet demand; (2) ensuring reliability and redundancy in production, which is a
         6    requirement of a number of Javo’s national accounts; and (3) providing a more central
         7    U.S. location that enables distribution savings for its accounts in the Midwest and East
         8    Coast.
         9             11.   After Javo’s second production facility in Indianapolis became
         10   operational, Javo was well positioned to sell the company, ideally to a national or global
         11   strategic acquiror who would be attracted to and could enhance Javo’s growth potential.
         12   Javo’s proprietary extraction process had successfully scaled to meet increased
         13   customer demand while maintaining the same flavor quality and high concentration
         14   level                 Javo’s value as a company has been driven by Javo’s proprietary
         15   extraction process, which demonstrably sets Javo apart from its competitors.
         16            12.   In late August or early September 2018, Javo retained Houlihan Lokey as
         17   the investment bankers to market Javo to potential acquirors. In the fourth quarter of
         18   2018 and early first quarter of 2019, third parties were approached about the potential
         19   sale of Javo. The potential acquirors fell into three categories: (1) beverage; (2)
         20   ingredient; and (3) financial buyers.
         21            13.   I attended weekly update calls with Houlihan Lokey and Falconhead
         22   Capital, and I am generally familiar with the process that occurred. I was also the
         23   primary point person at Javo for the due diligence that was performed by potential
         24   acquirors.
         25            14.   In December 2018, Javo management made some early presentations to a
         26   few potential acquirors to get a sense of the market and potential bid price.
         27            15.   In late February 2019, deal books were distributed to roughly                   .
         28   From approximately                           , I believe that            submitted letters of
  COO                                                                     DECLARATION OF G. ANDERSON ISO
ATTORN
   SAN
              HIGHLY CONFIDENTIAL                         4.            JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                             CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.794 Page 5 of 7



         1    interest.
         2           16.    Javo and its advisors then narrowed that list down and gave management
         3    presentations to                . After management presentations,                   emerged
         4    as potential acquirors and each began to perform significant due diligence on Javo.
         5           17.    It was evident throughout the bidding process that Javo’s proprietary
         6    extraction process was of particular interest to the potential acquirors that emerged.
         7    This is consistent with Javo’s process being a unique process in the industry and a key
         8    driver of Javo’s success. Customers have told us that they seek out Javo for the quality
         9    of our extract, which is more flavorful, smoother, has a true cold brew taste, and offers
         10   a higher concentration than our competitors’ products.           Several of the potential
         11   acquirors
         12                                                     , and therefore knew firsthand of Javo’s
         13   unique quality advantage.
         14          18.    During the due diligence process, Javo started getting very detailed
         15   questions from                                  about Javo’s proprietary process. I recall
         16   that we began to receive these questions over the weekend of May 11, 2019. When the
         17   questions were initially asked, we had real concerns about the level of detail being
         18   requested and how much of Javo’s proprietary process we were comfortable sharing
         19   with                           given we were still in serious discussions with
         20                         at the time.
         21          19.    At some point in the exchange, we learned that Corey/California
         22   Extraction Ventures, Inc. (“CEV”) had filed patents and patent applications that
         23                         thought sounded a lot like Javo’s process. After we learned of the
         24   patents, we felt obligated to inform the                                   about the patent
         25   family and the apparent breach by Corey of the EA and CIAA.
         26          20.    Consistent with Javo’s proprietary process being of interest to potential
         27   acquirors, the potential sale process eventually fell apart due to the discovery of the
         28   patents filed by Corey/CEV. Shortly after Javo discovered the patents,
  COO                                                                    DECLARATION OF G. ANDERSON ISO
ATTORN
   SAN
              HIGHLY CONFIDENTIAL                        5.            JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                            CASE NO. 19-CV-1859 CAB WVG
         Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.795 Page 6 of 7



         1
         2
         3
         4
         5
         6
         7
         8
         9           21.    Javo estimates that Corey and CEV have caused the company damages in
         10   excess of $50 million, including the reduction in bid price from potential acquirors, less
         11   advantageous deal terms, additional time and money spent on negotiations, and the
         12   ultimate termination of the sale process.
         13          22.    I vividly remember the reaction that I had when we discovered the patents
         14   filed by Corey/CEV—a reaction that was shared by Javo President and CEO, Dennis
         15   Riley, and Javo VP of Operations, Brad Petersmeyer. We were all shocked to discover
         16   that Corey had been filing for patents and had assigned them to a new company, CEV.
         17   Prior to this discovery, we had no reason to think Corey was in breach of his EA and
         18   CIAA, let alone that he was filing patents on Javo’s proprietary and confidential
         19   extraction process. Before discovering the patent filings in May 2019, we had never
         20   heard of CEV.
         21          23.    Consistent with Javo’s decision to protect its proprietary extraction process
         22   as a trade secret, Javo has not applied for and does not own any patents. Prior to
         23   discovering the patents filed by Corey/CEV during the due diligence process, Javo was
         24   not aware of any competitors attempting to patent similar technology to Javo’s process.
         25   Javo had no reason to be monitoring USPTO records, and we did not know that Corey
         26   was filing patent applications until we learned of the Corey/CEV patents and patent
         27   applications in May 2019.
         28          24.    Shortly after we learned of the patents, Dennis Riley sent a letter to Corey
  COO                                                                    DECLARATION OF G. ANDERSON ISO
ATTORN
   SAN
              HIGHLY CONFIDENTIAL                         6.           JAVO’S MOT. FOR PRELIM. INJUNCTION
                                                                            CASE NO. 19-CV-1859 CAB WVG
Case 3:19-cv-01859-CAB-WVG Document 20-3 Filed 11/14/19 PageID.796 Page 7 of 7
